Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 29, 2017

The Court of Appeals hereby passes the following order:

A17A1825. CARA WILLIAMS v. ALEATHIA WALLACE.

      While a prison inmate, Cara Williams filed this civil action against Aleathia
Wallace. Wallace filed a motion to dismiss the complaint for failure to state a claim.
The trial court granted the motion, and Williams filed this direct appeal. We lack
jurisdiction.
      Because Williams was incarcerated when she initiated this action, her appeal
is controlled by the Prison Litigation Reform Act of 1996. OCGA § 42-12-1 et seq.
OCGA § 42-12-8 requires that an appeal of a civil action filed by a prisoner “shall be
as provided in Code Section 5-6-35.” Under OCGA § 5-6-35 (b), the party wishing
to appeal must file an application for discretionary appeal with the appropriate
appellate court. Because a prisoner has no right of direct appeal in civil cases, we
lack jurisdiction to consider a direct appeal from the trial court’s order. See Jones v.
Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Accordingly, this appeal is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/29/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.